DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a measuring unit operable to generate” and “an operational unit operable to receive” in claim 1; 
“process control system for controlling” and “an operational unit operable to receive” in claim 4 (see MPEP 2181 I A).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is the examiner’s interpretation and suggestions for portions of the claims:
It should be noted that independent claim 4 refers to both “signals” and “data”.  It is unclear as to whether the signals are intended to be interpreted differently than the data, such as the signals referring to encoded data and the data referring to raw information, for example.  The examiner suggests amending the claims to clarify the “signals” and the “data”.

It should be further noted that independent claim 4 states “the second signals being transmitted…when the second signal source is activated” and “the second signals not being transmitted…when the second signal source is deactivated”.  The claim language is unclear as whether the deactivation prohibits the second signals from being transmitted or allows the second signals to be transmitted when the source is activated.  The examiner suggests clarifying the activation/deactivation steps.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
In this case, claim limitations “a measuring unit operable to generate” and “an operational unit operable to receive” in claim 1 and “process control system for controlling” and “an operational unit operable to receive” in claim 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim (see MPEP 2181 IV).

Claims 2, 3, 5-12, 14, and 16-19 are additionally rejected for being dependent on a rejected base claim.


Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a measuring unit operable to generate” and “an operational unit operable to receive” in claim 1 and “process control system for controlling” and “an operational unit operable to receive” in claim 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In this case, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 6, lines 8-9—“a second signal source” it is not clear as to whether the second signal source refers to the “second signal source” of claim 4 or is a different signal source.  The examiner shall interpret the second signal source of claim 6 to be the second signal source of claim 4.

Claims 2, 3, 5-12, 14, and 16-19 are additionally rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thom et al. (US 2016/0308677 A1) in view of Priel et al. (US 2014/0155027 A1).
Regarding claim 1, Thom teaches an electronic device, i.e. a device (Fig. 1, el. 101; Fig. 3, el. 301), comprising: 
a measuring unit, i.e. a sensor (Fig. 1, el. 103; Fig. 3, el. 305), operable to generate measurement data for an industrial process, e.g. the sensors may provide data, such as on/off values, temperature, position, or any other status or measurement associated with the device, related peripherals, and/or the device’s environment (Para. 18); wherein the sensors may be integral to the device (Para. 19); and
an operational unit, e.g. the device components—Secure Crypto-Processor, Microcontroller, and Device Interface (Figs. 1, 3), operable to receive the measurement data from the measuring unit, e.g. Secure IO Pins within the Secure Crypto-Processor are used to interface with the sensor (Fig. 1, el. 114; Para. 22) using a secure bus for communication between the sensor and the Secure Crypto-Processor (Fig. 3, el. 304; Para. 34); 
wherein the operational unit has a first interface unit for secure communication, e.g. a host bus (Fig. 1, el. 113; Para. 21); the private bus (Fig. 3, el. 304), and 
a second interface unit for insecure communication, e.g. a device interface for communication between the device and any public or private network (Fig. 1, el. 108; Para. 20);
wherein the operational unit is separated into a secure operational block and an insecure operation block, e.g. secure elements within the trust boundary and insecure elements outside the trust boundary (Fig. 1, el. 111; Fig. 3, el. 310; Para. 37), and includes a first signal source, e.g. the secure crypto-processor, a data buffer/register, non-volatile memory, and/or a bus master controller (Fig. 3, 303, 308, 309; Para. 36, 37); 
wherein the first interface unit is arranged in the secure operational block, e.g. a host bus (Fig. 1, el. 113; Para. 21); the private bus (Fig. 3, el. 304), wherein each bus has at least one interface within the trust boundary (Figs. 1, 3), and 
the second interface unit is arranged in the insecure operational block, e.g. the device interface is not within the trust boundary (Fig. 1, el. 108; Para. 20);
wherein the measuring unit is connected to the operational unit only via the secure operational block, e.g. sensors may be integral or external to the device and are connected to the trust boundary components via the secure bus or the secure IO pins (Para. 19, 22, 34);
wherein the measurement data received from the measuring unit is output by the operational unit from only the secure operational block via the first interface unit, e.g. sensors may be integral or external to the device and are connected to the trust boundary components via the secure bus or the secure IO pins (Para. 19, 22, 34); receiving sensor data via the hot bus or the private bus (Fig. 1, el. 113; Fig. 3, el. 304; Para. 22, 34), wherein each bus has at least one interface within the trust boundary (Figs. 1, 3); and 
wherein the first signal source transmits first signals from the secure operational block via a first signal path to the insecure operational block, the first signals including only data other than the measurement data, e.g. actuator command acknowledgments may be sent from the secure crypto-processor to the external user device (Para. 25, 26),
the second interface unit outputting at least the first signals from the insecure operational block, e.g. the actuator command acknowledgements may be sent to the external user device via the device interface (Para. 20, 26).
Thom does not clearly teach the first signal path designed for transmission only in a single direction from the secure operational block to the insecure operational block.
Priel teaches a first signal path designed for transmission only in a single direction from a secure operational block to an insecure operational block, e.g. separate unidirectional connections may be used rather than bidirectional connections (Para. 41); wherein data may be read from or written to a secured module (Figs. 1, 2, el. 16, 17; Para. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thom to include the first signal path designed for transmission only in a single direction from the secure operational block to the insecure operational block, using the known method of utilizing separate unidirectional connections rather than bidirectional connections, wherein the interface allows communication between the secured module and insecure components, as taught by Priel, in combination with the system of isolating secure I/O devices and data communication system of Thom, for the purpose of improving the security of the secured area by enabling individual control of multiple unidirectional connections rather than a single bidirectional connection.

Regarding claim 2, Thom in view of Priel teaches wherein the first signal source for generates only the first signals and wherein the electronic device further comprises a first signal well, i.e. a microcontroller (Thom-Fig. 1, el. 102; Fig. 2, el. 205; Fig. 3, el. 308), for receiving only the first signals, and wherein the first signal source is arranged in the secure operational block and the first signal well is arranged in the insecure operational block, e.g. the actuator command acknowledgments may be generated and sent from the secure crypto-processor to the external user device via the microcontroller (Thom-Para. 25, 26).

Regarding claim 3, Thom in view of Priel teaches wherein the first signal source is implemented by a first microcontroller, i.e. the Secure Crypto-Processor (Thom-Fig. 1, el. 111; Fig. 2, el. 209; Fig. 3, el. 302), and the first signal well is implemented by a second microcontroller, i.e. the microcontroller (Thom-Fig. 1, el. 102; Fig. 2, el. 205; Fig. 3, el. 308).

Regarding claim 12, Thom in view of Priel teaches wherein the electronic device is a field device, e.g. the device may collect data from one or more sensors and providing commands to one or more actuators (Thom-Para. 18).

Regarding claim 14, Thom in view of Priel teaches wherein the first interface unit and the second interface unit have means for connection to the same wired transmitter medium for simultaneous secure communication and insecure communication, e.g. the communication channel between the user device and the device may be carried across a wired connection (Thom-Para. 20); communication media includes wired media (Thom-Para. 44); the secure crypto-processor may send sensor values to the user device and receive commands from the user device via the microprocessor (Thom-Para. 20,21, 24-26).

wherein the second interface unit is adapted for bidirectional insecure communication, e.g. the device interface may connect to any public or private network, such as the Internet, an intranet, a LAN, or a WAN (Thom-Para. 20); bidirectional connections (Priel-Para. 41).

Regarding claim 17, Thom in view of Priel teaches wherein the first signals include status data determined from the measurement data, e.g. actuator command acknowledgments may be sent from the secure crypto-processor to the external user device (Thom-Para. 25, 26).

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thom in view of Johnson et al. (US 2005/0081040 A1) and further in view of Priel.
Regarding claim 4, Thom teaches an electronic device, i.e. a device (Fig. 1, el. 101; Fig. 3, el. 301), comprising: 
a process control system, e.g. a Secure Crypto-Processor connected to IO devices (Fig. 1, el. 103, 104, 111, 112; Fig. 2, el. 207, 209; Fig. 3, el. 302, 305-307), for controlling an industrial process, e.g. collecting data from one or more sensors and providing commands to one or more actuators (Para. 18); and 
an operational unit, e.g. the device components—Secure Crypto-Processor, Microcontroller, and Device Interface (Figs. 1, 3), operable to receive data from the process control system, e.g. Secure IO Pins within the Secure Crypto-Processor are used to interface with the sensors and actuators (Fig. 1, el. 114; Para. 22) using a secure bus for communication between the sensors, actuators, and the Secure Crypto-Processor (Fig. 3, el. 304; Para. 34);
wherein the operational unit has a first interface unit for secure communication, e.g. a host bus (Fig. 1, el. 113; Para. 21); the private bus (Fig. 3, el. 304), and 
a second interface unit for insecure communication, e.g. a device interface for communication between the device and any public or private network (Fig. 1, el. 108; Para. 20); 
wherein the operational unit is separated into a secure operational block and an insecure operation block, e.g. secure elements within the trust boundary and insecure elements outside the trust boundary (Fig. 1, el. 111; Fig. 3, el. 310; Para. 37); 
wherein the operational unit has a first signal source, e.g. the secure crypto-processor, a data buffer/register, non-volatile memory, and/or a bus master controller (Fig. 3, 303, 308, 309; Para. 36, 37), and 
a second signal source, i.e. a microcontroller (Fig. 1, el. 102; Fig. 2, el. 205; Fig. 3, el. 308); 
wherein the first interface unit is arranged in the secure operational block, e.g. a host bus (Fig. 1, el. 113; Para. 21); the private bus (Fig. 3, el. 304), wherein each bus has at least one interface within the trust boundary (Figs. 1, 3), and 
the second interface unit is arranged in the insecure operational block, e.g. the device interface is not within the trust boundary (Fig. 1, el. 108; Para. 20);
wherein the first interface unit outputs data only from the secure operational block, e.g. wherein the bus outputs data from within the trust boundary (Para. 21, 22), and 
the second interface unit outputs data only from the insecure block, e.g. wherein the device interface outputs data from the device (Para. 20); 
wherein the process control system is connected to the operational unit only via the first interface unit, e.g. the sensors, actuators, and trust devices may be integral or external to the device and are connected to the trust boundary components via the secure bus or the secure IO pins (Para. 19, 22, 34); 
wherein the first signal source transmits first signals from the secure operational block via a first signal path to the insecure operational block, e.g. actuator command acknowledgments may be sent from the secure crypto-processor to the external user device (Para. 25, 26), and 
the second signal source transmits second signals from the insecure operational block via a second signal path to the secureSerial No. 15/582,829 Response Accompanying RCEPage 4operational block, e.g. the microcontroller communicates with I/O devices using the secure crypto-processor (Para. 18, 32, 36).
Thom does not clearly teach the first signal path designed for transmission only in a single direction from the secure operational block to the insecure 
Priel teaches a first signal path designed for transmission only in a single direction from a secure operational block to an insecure operational block, and a second signal path designed for transmission only in a single direction from the insecure operational block to the secure operational block, e.g. separate unidirectional connections may be used rather than bidirectional connections (Para. 41); wherein data may be read from or written to a secured module (Figs. 1, 2, el. 16, 17; Para. 16); and 
wherein the second signal source is activatable and deactivatable, and wherein an operational unit, i.e. an interface control unit (Figs. 1, 2, el. 14), activates and deactivates the second signal source, the second signals being transmitted from the insecure operational block to the secure operational block when the seconddeactivated, e.g. enabling/disabling the interface by the interface control unit, wherein the interface allows communication between a secured module and insecure components (Para. 18, 21, 24, 25); allowing signals to pass through the interface from the insecure components to the secured module when the interface is enabled and inhibiting signals when the interface is disabled (Para. 18, 21, 22, 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thom to include the first signal path designed for transmission only in a single direction from the secure operational block to the insecure operational block, and the second signal path designed for transmission only in a single direction from the insecure operational block to the secure operational block; and wherein the second signal source is activatable and deactivatable, and wherein the operational unit activates and deactivates the second signal source, the second signals being transmitted from the insecure operational block to the secure operational block when the second
Thom in view of Priel does not clearly teach wherein the operational unit in the secure operational block activates and deactivates the second signal source.
Johnson teaches wherein an operational unit in a secure operational block is adapted to activate and deactivate components, e.g. enabling the in-circuit security system to suspend all actions or disable components (Fig. 1, el. 101; Fig. 2, el. 202; Para. 49, 52, 54, 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thom in view of Priel to include wherein the operational unit in the secure operational block is adapted to activate and deactivate components, using the known methods of enabling the in-circuit security system to suspend all actions or disable components, as taught by Johnson, in combination with the system of isolating secure I/O devices and data communication system of Thom and the signal source activation/deactivation techniques of Priel, for the purpose of aiding in the prevention of unauthorized usage of the device.

Regarding claim 5, Thom in view of Priel in view of Johnson teaches wherein the operational unit in the insecure operational block is adapted to activate and deactivate the second signal source, e.g. utilizing the interface control unit to allow signals to pass through the interface from the insecure components to the secured module when the interface is enabled and inhibiting signals when the interface is disabled (Priel-Para. 18, 21, 22, 35).

Regarding claim 6, Thom in view of Priel in view of Johnson teaches wherein the first signal source generates only the first signals; wherein the electronic device further comprises a first signal well, i.e. a microcontroller (Thom-Fig. 1, el. 102; Fig. 2, el. 205; Fig. 3, el. 308), for receiving only the first signals; wherein the first signal source is arranged in the secure operational block and the first signal well is arranged in the insecure operational block; wherein the electronic device further comprises a second signal source for generating only the second signals and a second signal well for receiving only the second signals; and wherein the second signal source is arranged in the insecure operational block and the second signal well, i.e. the secure crypto-processor, is arranged in the secure operational block, e.g. actuator command acknowledgments may be sent from the secure crypto-processor to the external user device (Thom-Para. 25, 26); the microcontroller communicates with I/O devices using the secure crypto-processor (Thom-Para. 18, 32, 36); separate unidirectional connections may be used rather than bidirectional connections (Priel-Para. 41); wherein data may be read from or written to a secured module (Priel-Figs. 1, 2, el. 16, 17; Para. 16).

wherein at least one of the first signal source and the second signal well is implemented by at least one first microcontroller, e.g. the Secure Crypto-Processor (Thom-Fig. 1, el. 111; Fig. 2, el. 209; Fig. 3, el. 302); the microcontroller (Thom-Fig. 1, el. 102; Fig. 2, el. 205; Fig. 3, el. 308).

Regarding claim 8, Thom in view of Priel in view of Johnson teaches wherein at least one of the second signal source and the first signal well is implemented by at least a second microcontroller, e.g. the Secure Crypto-Processor (Thom-Fig. 1, el. 111; Fig. 2, el. 209; Fig. 3, el. 302); the microcontroller (Thom-Fig. 1, el. 102; Fig. 2, el. 205; Fig. 3, el. 308).

Regarding claim 9, Thom in view of Priel in view of Johnson teaches wherein at least one of the second signal source and the first signal well is implemented by at least a second microcontroller, e.g. the Secure Crypto-Processor (Thom-Fig. 1, el. 111; Fig. 2, el. 209; Fig. 3, el. 302); the microcontroller (Thom-Fig. 1, el. 102; Fig. 2, el. 205; Fig. 3, el. 308).

Regarding claim 10, Thom in view of Priel in view of Johnson teaches wherein the second signal source is activatable or deactivatable by a switch in the second signal path, e.g. disabling components (Johnson-Para. 49, 52, 54, 55); enabling/disabling the interface by the interface control unit (Priel-Para. 18, 21, 24, 25).

Regarding claim 11, Thom in view of Priel in view of Johnson teaches wherein at least one of the second signal source and the second signal well is activatable or deactivatable, e.g. disabling components (Johnson-Para. 49, 52, 54, 55); enabling/disabling the interface by the interface control unit (Priel-Para. 18, 21, 24, 25).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thom in view of Priel and further in view of Mixer (US 2016/0359866 A1).
Regarding claim 18, Thom in view of Priel teaches all elements of claim 1.
Thom in view of Priel further teaches wherein the first interface unit outputs the encoded measurement data, e.g. wherein the secure crypto-processor encrypts communications (Thom-Para. 27, 40); signing all readings from the secure crypto-processor (Thom-Para. 23).
Thom in view of Priel does not clearly teach wherein the first interface unit outputs the measurement data encoded by a current strength between 4 mA and 20 mA.
Mixer teaches field devices may be 4-20 mA devices that communicate with a controller via a hardwired link (Para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thom in view of Priel to include wherein the first interface unit outputs the measurement data encoded by a current strength between 4 mA and 20 mA, using the known .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thom in view of Priel and further in view of Halbig (US 2015/0340111 A1).
Regarding claim 19, Thom in view of Priel teaches all elements of claim 1.
Thom in view of Priel does not clearly teach wherein the first signal source is the only signal source of the operational unit.
Halbig teaches a first signal source is the only signal source of an operational unit, e.g. a digital monitoring installation with a control and regulating unit configured as a PLC (Fig. 1, el. 10; Para. 43, 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thom in view of Priel to include wherein the first signal source is the only signal source of the operational unit, using the known technique of configuring a digital monitoring installation with a control and regulating unit configured as a PLC, as taught by Halbig, in combination with the system of isolating secure I/O devices and data communication system of Thom in view of Priel, for the purpose of preventing undiscovered manipulation (Halbig-Para. 34), while also reducing the number of microcontrollers needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa et al. (US 2017/0160727 A1) – Ishikawa discloses a field device that includes a sensor and an output circuit (Fig. 1).

Kang et al. (US 2016/0337322 A1) – Kang discloses a device that includes a sensor that is connected to a secure module (Fig. 11).

Falk et al. (US 2013/0305062 A1) – Falk discloses a field device that includes a security module and a sensor (Fig. 1; Para. 29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12 May 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498